t c summary opinion united_states tax_court nell b newell petitioner v commissioner of internal revenue respondent docket no 9839-01s filed date clarence f frazier for petitioner brandi b darwin for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is should not subsequent effect for not reviewable by any other court and this opinion be cited as authority unless otherwise indicated section references are to the internal_revenue_code in the year in issue respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year the issue for decision is whether amounts petitioner received pursuant to a divorce decree are includable in her income as pension income or alternatively as alimony income some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioner resided in jacksonville beach florida on the date the petition was filed in this case petitioner and her former husband james fredrick newell jr married in and divorced in at the time of the divorce mr newell was receiving monthly military retirement payments from the united_states navy finance center the assets owned by petitioner and mr newell at that time consisted primarily of the marital residence the military pension a car a truck a boat and household furnishings upon divorce petitioner received the car and household furnishings and mr newell received the truck and the boat petitioner bought mr newell’s interest in the marital residence using funds which she had borrowed from her daughter the divorce decree entered by the circuit_court of the city of virginia beach virginia on date nunc_pro_tunc as of date provided in relevant part as follows it is further adjudged ordered and decreed that the defendant mr newell shall pay to the complainant petitioner the sum of dollar_figure per month as spousal support on the first day of each month beginning date and no spousal support shall be allowed to the defendant it is further adjudged ordered and decreed that based upon the eguities and the rights and interests of each party in the marital property and all factors and considerations as set out in section code of virginia and pursuant to that code section a monetary award is hereby granted to the complainant to be paid_by the defendant to the complainant in consecutive monthly installments of dollar_figure each on the first day of each month beginning date until death of one of the parties and it appearing that defendant receives and or is entitled to receive monthly retired or retainer pay by virtue of his united_states navy retirement aforesaid and that complainant moves the court to direct that the aforesaid dollar_figure monthly payments to her pursuant to section code of virginia be made direct from the united_states navy finance center or other appropriate u s government activity it is therefore adjudged ordered and decreed that pursuant to title united_states_code section the united_states navy finance center or other appropriate u s government activity shall pay the sum of dollar_figure to the complainant direct from the monthly retired or retainer pay to which defendant is entitled until death of one of the parties the decree was modified on more than one occasion by courts in virginia and wisconsin these modifications affected only the amount of spousal support being paid to petitioner none altered the dollar_figure monthly payments being made with funds from the military retirement pension since the divorce mr newell has received periodic cost of living increases in his military retirement payments while the payments petitioner receives in connection therewith have never increased prior to mr newell was issued an annual form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc reflecting the entire amount of the benefits received by both mr newell and petitioner from forward however petitioner annually has been issued a separate form 1099-r reflecting the portion of the benefits paid directly to her during petitioner received dollar_figure in spousal support payments from mr newell in addition she received dollar_figure in the form of twelve payments of dollar_figure from the defense finance and accounting service on petitioner’s federal_income_tax return she reported dollar_figure in alimony income although she reported pension distributions of dollar_figure she reported that no portion of this amount was taxable in the statutory_notice_of_deficiency respondent determined that the pension distributions totaling dollar_figure were includable in petitioner’s gross_income we first address briefly an argument by respondent that certain provisions of the internal_revenue_code relating to sec_401 qualified_plans are applicable to the case at hand although both parties discuss the qualified_plan ‘specifically respondent’s argument implies that the military retirement_plan is a governmental_plan under sec_414 that petitioner received the payments in issue pursuant to a sec_414 gualified domestic_relations_order and that petitioner is therefore a sec_402 distributee pursuant to continued provisions neither party cites any authority for the underlying proposition that military retirement payments are subject_to sec_402 that section provides sec_402 taxability of beneficiary of exempt trust --except as otherwise provided in this section any amount actually distributed to any distributee by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 relating to annuities the fund used for the payment of military retirement benefits known as the department of defense military retirement fund is one which has been established on the books of the department of the treasury u s c sec_1461 thus the military retirement pension payments at issue are not distributions from a sec_401 qualified_trust and sec_402 is not applicable ’ it is clear that gross_income generally includes income from pensions including military retirement benefits sec_61 sec_1_61-2 and a income_tax regs however income from property is taxed to the owner of the t continued sec_402 a 7compare the department of defense military retirement fund with another federal employee retirement fund the thrift_savings_fund the latter fund created pursuant to u s c sec is also a fund established within the treasury unlike the military fund however this fund is treated as a sec_401 a gualified trust for purposes of the internal_revenue_code sec_7701 j3 u s c sec property not necessarily the recipient of the income eatinger v commissioner tcmemo_1990_310 accordingly military pension payments are includable in the gross_income of the party or parties who have an ownership_interest in the pension itself a taxpayer who has a community_property interest in a spouse’s military pension must after divorce include in her gross_income the portion of the benefits paid which represents her interest in the pension whether or not she directly receives such benefits id weir v commissioner tcmemo_2001_184 and a taxpayer who is awarded an ownership_interest in a military pension as a division of marital property or pursuant to a divorce settlement must include her proportionate share of the benefits in her gross_income witcher v commissioner tcmemo_2002_292 pfister v commissioner tcmemo_2002_198 in the case at hand there is nothing on the face of the divorce decree to indicate that petitioner was awarded an ownership_interest in the pension to the contrary the court granted petitioner a monetary award in the amount of dollar_figure per month payable until the death of either petitioner or mr newell the court then ordered that this monetary award be satisfied through monthly payments to be paid directly by the government to petitioner on behalf of mr newell virginia law supports our conclusion that petitioner did not have an ownership_interest in the pension while federal_law controls how income from property interests are taxed state law controls how property interests are created 403_us_190 it is clear that at the time petitioner’s divorce decree was entered the state court did not have the power to order a transfer of an ownership_interest in mr newell’s military retirement benefits to petitioner va code ann sec b and c michie lowe v lowe s ebe 2d va rather the court merely had the authority to grant petitioner a monetary award any transfer of an ownership_interest in the pension only could have been effected by mr newell with permission from the court va code ann sec d michie lowe v lowe supra there has been no suggestion of such a transfer in this case we note that at the time of petitioner’s divorce federal_law had been revised to allow states to treat military pensions of married individuals as property held either jointly or separately by one or both spouses uniformed_services former ‘cf pfister v commissioner supra in which we found that a virginia divorce decree did transfer an ownership_interest ina military retirement pension in that case we relied upon va code sec h which allowed a court to ratify and incorporate an agreement between the parties into the divorce decree the ownership_interest in pfister was transferred pursuant to such an agreement between the parties----incorporated into the divorce decree--which provided that the spouse receiving the interest would be owner of and receive one-half of husband’s disposable retired or retainer pay id spouses’ protection act publaw_97_252 96_stat_730 ’ however there is nothing in this statute that would have afforded petitioner an ownership_interest in the pension rather the statute merely provides that state courts are free to treat the pension as separately held or jointly held property as the relevant state law provides pfister v commissioner supra furthermore the authority found in the statute for the payment of a portion of a retiree’s benefits to a spouse as the result of a property settlement does not require a spouse to own an interest in the pension before receiving such payments petitioner did not have an ownership_interest in the military pension from which she received the benefits in issue consequently the benefits are properly includable in the gross_income of mr newell who initially earned the pension and who alone had an ownership_interest in the pension after the divorce sec_61 hatinger v commissioner supra respondent argues alternatively that the benefits are includable in petitioner’s gross_income as alimony pursuant to sec_71 the relevant provision is codified as amended pincite u s c sec because the divorce decree in this case was entered prior to we apply the provisions of sec_71 which were applicable before the changes made by the deficit_reduction_act_of_1984 defra publaw_98_369 98_stat_798 we note that the amount of the spousal support payments required by the continued sec_71 lists several requirements which must be met in order to characterize payments made pursuant to a divorce decree as alimony payments for purposes of federal tax law if the requirements of sec_71 are met the payments are includable in the payee spouse’s income under sec_71 and are deductible by the payor spouse under sec_215 one such requirement is that the payments be made in discharge of a legal_obligation imposed because of the marital or family relationship sec_71i a this reguirement has been interpreted to require that the payments be in the nature of support rather than a property settlement 77_tc_1275 payments which are part of a property settlement are capital in nature and therefore are not subject_to the provisions of sec_71 73_tc_921 affd 710_f2d_607 10th cir the determination of whether payments are in the nature of support or part of a property settlement does not turn on labels assigned by the court or the parties rather the issue is a factual one and requires an examination of all the facts and circumstances beard v commissioner supra pincite4 continued judgment in this case was modified after however a post-- modification of a pre-1985 judgment does not cause the defra changes to apply unless the modification expressly so provides id at sec_422 libman v commissioner tcmemo_1990_ nothing in the record indicates such a provision existed in this case -- - factors which indicate that the payments are in the nature of a property settlement rather than support are that the parties in their agreement or the court in its decree intended the payments to effect a division of their assets that the recipient surrendered valuable property rights in exchange for the payments that the payments are fixed in amount and not subject_to contingencies such as the death or remarriage of the recipient that the payments are secured that the amount of the payments plus the other_property awarded to the recipient equals approximately one-half of the property accumulated by the parties during marriage that the need of the recipient was not taken into consideration in determining the amount of the payments and that a separate provision for support was provided elsewhere in the decree or agreement beard v commissioner supra pincite5 in the case at hand the state court stated specifically in the divorce decree that the payments at issue were to be made to petitioner for her interest in the marital property furthermore there was a separate provision for support distinct from the property settlement provisions the property settlement payments are fixed in amount and the only contingencies applied to the payments are their termination upon the death of petitioner or mr newell finally there is no indication that petitioner’s needs were taken into account in the initial award of the payments in fact the amount of the payments remained fixed while later modifications made to the divorce decree altered the amount of the monthly spousal support payments we find that the payments at issue in this case are in the nature of a property settlement rather than support thus these payments are not includable in petitioner’s gross_income under sec_71 reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for petitioner
